•
     1                                                                       FILED
     2
                                                                             NOV 2 8 2018
     3
                                                                      CLERK, U.S. DISTRICT COURT
                                                                    SOUTHERNj>ISTRICT OF CALIFORNIA
     4                                                              BY     IN-(,"           DEPUTY

     5
     6
     7
     8                            UNITED STATES DISTRICT COURT
     9                          SOUTHERN DISTRICT OF CALIFORNIA
    10
    11   DORIS VY TRUONG,                                 Case No.: 17-cv-02179-BEN (RNB)
    12                                      Plaintiff,
                                                          REPORT AND
    13   v.                                               RECOMMENDATION REGARDING
                                                          CROSS-MOTIONS FOR SUMMARY
    14   NANCY A. BERRYHILL, Acting
                                                          JUDGMENT
         Commissioner of Social Security,
    15
                                          Defendant.      (ECF Nos. 9, 20)
    16
    17
    18         This Report and Recommendation is submitted to the Honorable Roger T. Benitez,

    19   United States District Judge, pursuant to 28 U.S.C. § 636(b)(l) and Local Civil Rule

    20   72.l(c) of the United States District Court for the Southern District of California.

    21         On October 24, 2017, plaintiff Doris Vy Truong filed a Complaint pursuant to 42

    22   U.S.C. § 405(g) seeking judicial review of a decision by the Commissioner of Social

    23   Security denying her application for Supplemental Security Income ("SSI"). (ECF No. 1.)

    24         Now pending before the Court and ready for decision are the parties' cross-motions

    25   for summary judgment. For the reasons set forth herein, the Court RECOMMENDS that

    26   plaintiffs motion be GRANTED, that the Commissioner's cross-motion be DENIED, and

    27   that Judgment be entered reversing the decision of the Commissioner and remanding this

    28


                                                                                    17-cv-02179-BEN (RNB)
•
     1 matter for further administrative proceedings pursuant to sentence four of 42 U.S.C. §
     2   405(g).
     3
     4                                   PROCEDURAL BACKGROUND
     5          On March 29, 2013, plaintiff protectively filed an application for SSI under Title
     6   XVI of the Social Security Act, alleging disability beginning September 1, 1997. (Certified
     7   Administrative Record ["AR"] 22, 164-72.) After her application was denied initially and
     8   upon reconsideration (AR 98-102, 107-12), plaintiff requested an administrative hearing
     9   before an administrative law judge ("ALJ"). (AR 113-15.) An administrative hearing was
    10   held on August 30, 2016. Plaintiff appeared at the hearing with counsel, and testimony
    11   was taken from her, from her mother (with the assistance of a Vietnamese interpreter), as
    12   well as from a medical expert ("ME") telephonically and a vocational expert ("VE"). (AR
    13   37-78.)
    14          As reflected in his September 29, 2016 hearing decision, the ALJ found that plaintiff
    15   had not been under a disability, as defined in the Social Security Act, since March 29, 2013,
    16   the date her application was filed. (AR 22-32.)
    17          The ALJ's decision became the final decision of the Commissioner on August 22,
    18   2017, when the Appeals Council denied plaintiff's request for review. (AR 1-6.) This
    19   timely civil action followed.
    20
    21                              SUMMARY OF THE ALJ'S FINDINGS
    22          In rendering his decision, the ALJ followed the Commissioner's five-step sequential
    23   evaluation process. See 20 C.F.R. § 416.920. At step one, the ALJ found that plaintiff had
    24   not engaged in substantial gainful activity since March 29, 2013, the application date. 1 (AR
    25   24.)
    26
    27
                 SSI is not payable prior to the month following the month in which the application
    28   is filed. See 20 C.F.R. § 416.335.
                                                       2
                                                                                   17-cv-02179-BEN (RNB)
"
     1          At step two, the ALJ found that plaintiff had the following severe impairments:
     2   ADHD; mood disorder; and history of alcohol dependence. (AR 24.)
     3          At step three, the ALJ found that plaintiff did not have an impairment or combination
     4   of impairments that met or medically equaled the severity of one of the impairments listed
     5   in the Commissioner's Listing of Impairments.        Specifically, the ALJ found that the
     6   severity of plaintiff's mental impairments, considered singly and in combination, did not
     7 meet or medically equal the criteria of Listings 12.02 (Organic Mental Disorders), 12.04
     8 (Affective Disorders), and/or 12.09 (Substance Addiction Disorders). (AR 25.) 2
     9         Next, the ALJ determined that plaintiff had the residual functional capacity ("RFC")
    10 to perform a full range of work at all exertional levels, but with the following nonexertional
    11   limitations:
    12         "[T]he claimant has no physical exertional limitations; the claimant can
               remember, understand and carry out routine and non-complex tasks; the
    13
               claimant can work in a non-public setting; the claimant must avoid work on
    14         dangerous machinery; and the claimant can have no responsibility for safety
               operations." (AR 26.)
    15
    16
               At step four, the ALJ determined that plaintiff had no past relevant work. (AR 31.)
    17
         The ALJ then proceeded to step five of the sequential evaluation process. Based on the
    18
         VE's testimony that a hypothetical person with plaintiff's vocational profile and RFC
    19
         could perform the requirements of jobs that existed in significant numbers in the national
    20
         economy (i.e., laundry folder; agricultural washer; and hand packager), the ALJ found that
    21
         plaintiff was not disabled. (Id. at 31-32.)
    22
    23
    24
    25
         2
                In connection with his Listings determination, the ALJ found with respect to the
    26   "paragraph B" criteria that plaintiff had mild restrictions in activities of daily living;
    27   moderate difficulties in social functioning; moderate difficulties with regard to
         concentration, persistence, or pace; and no episodes of decompensation of extended
    28   duration. (See AR 25.)
                                                       3
                                                                                  17-cv-02179-BEN (RNB)
 1                                PLAINTIFF'S CLAIMS OF ERROR
 2         As best the Court can discern from plaintiffs summary judgment motion, plaintiff
 3   is claiming that the ALJ committed reversible error in the following respects:
 4          1.    The ALJ failed to properly consider the opinions of plaintiffs treating
 5 physicians regarding her mental' impairments. (See ECF No. 9-1 at 12-15, 18-19.)
 6         2.     The ALJ failed to properly consider the opinions of the ME in making his
 7 Listings determination. (See ECF No. 9-1at13-14.)
 8         3.     The ALJ failed to make a proper adverse credibility determination with
 9 respect to plaintiffs subjective symptom testimony. (See ECF No. 9-1 at 16-19.)
10         4.     The ALJ failed to make a proper adverse credibility determination with
11   respect to the lay witness testimony of plaintiffs mother and sister. (See ECF No. 9-1 at
12   19-20.)
13         5.     The ALJ failed to incorporate the moderate mental limitations he found into
14   his RFC determination. (See ECF No. 9-1at21-22.)
15         6.     The ALJ failed in his duty to develop the record when he "sent plaintiff to a
16   dubious outfit specializing in Social Security disability examinations rather than an actual
17   physician's office for a consultative exam." (See ECF No. 9-1at22-23.)
18
19                                     STANDARD OF REVIEW
20         Under 42 U.S.C. § 405(g), this Court reviews the Commissioner's decision to
21   determine whether the Commissioner's findings are supported by substantial evidence and
22   whether the proper legal standards were applied. DeLorme v. Sullivan, 924 F.2d 841, 846
23   (9th Cir. 1991). Substantial evidence means "more than a mere scintilla" but less than a
24   preponderance. Richardson v. Perales, 402 U.S. 389, 401 (1971); Desrosiers v. Sec'y of
25   Health & Human Servs., 846 F.2d 573, 575-76 (9th Cir. 1988). Substantial evidence is
26   "such relevant evidence as a reasonable mind might accept as adequate to support a
27   conclusion." Richardson, 402 U.S. at 401. The Court must review the record as a whole
28   and consider adverse as well as supporting evidence. Green v. Heckler, 803 F.2d 528, 529-

                                                  4
                                                                              l 7-cv-02179-BEN (RNB)
 1 30 (9th Cir. 1986). Where evidence is susceptible of more than one rational interpretation,
 2   the Commissioner's decision must be upheld. Gallant v. Heckler, 753 F.2d 1450, 1452
 3   (9th Cir. 1984).
 4
 5                                             DISCUSSION
 6   A.    The Court declines to consider the October 16, 2016 letter from Dr. Henderson
 7         Attached as Exhibit A to plaintiff's summary judgment motion.
 8         The Social Security Act provides for federal court review of final decisions of the
 9   Commissioner. 42 U.S.C. § 405(g) provides that "the Commissioner ... shall file a
10   certified copy of the transcript of the record including the evidence upon which the findings
11   and decision complained of are based." Based on "the pleadings and transcript of the
12   record," the court hearing the case may enter "a judgment affirming, modifying, or
13   reversing the decision of the Commissioner ... with or without remanding the cause for a
14   rehearing." Id.
15         In Brewes v. Comm 'r of Soc. Sec. Admin., 682 F.3d 1157, 1162 (9th Cir. 2012), the
16   Ninth Circuit held that the administrative record includes evidence submitted to and
17   considered by the Appeals Council. Under the Commissioner's regulations in effect on
18   November 14, 2016, when plaintiff sought Appeals Council review of the ALJ's decision,
19   claimants were permitted to submit new and material evidence to the Appeals Council and
20   the Appeals Council was required to consider that evidence in determining whether to
21   review the ALJ's decision so long as the evidence related to the period on or before the
22   date of the ALJ decision. See 20 C.F.R. § 416.1570(b); see also Brewes, 682 F.3d at 1162.
23   Although the Commissioner's regulations were revised effective January 17, 2017 to
24   include the requirement that the claimant show good cause for not submitting the evidence
25   to the ALJ at least 5 business days before the hearing, the Appeals Council expressly
26   advised plaintiff here that the requirement to show good cause did not apply to her. (See
27   AR 8-9.)
28

                                                  5
                                                                              17-cv-02179-BEN (RNB)
 1          Plaintiff contends that the Appeals Council violated Brewes when it failed to include
 2 in the Administrative Record the October 16, 2016 letter from Dr. Henderson that plaintiff
 3   attached as Exhibit A to her summary judgment motion, which plaintiff maintains was
 4 provided to the Appeals Council. (See ECF No. 9-1at15.)
 5         The date of the ALJ's decision here was September 29, 2016. (AR 32.) In its August
 6 22, 2017 order denying plaintiffs request for review, the Appeals Council stated the
 7   following under the heading "Additional Evidence":
 8               "You submitted reports from San Diego Unified School District dated
           November 25, 1998 (3 pages) and June 20, 2005 (7 pages) and a letter from
 9
           Harry Henderson, M.D., dated November 7, 2016 (3 pages). We find this
10         evidence does not show a reasonable probability that it would change the
           outcome of the decision. We did not consider and exhibit this evidence." (AR
11
           2.)
12
           The Appeals Council did not state that any of the additional evidence was not
13
     considered because it did not relate to the period on or before the date of the ALJ's decision.
14
     Moreover, in the Court's view, the statement by the Appeals Council that it did not consider
15
     the additional evidence is a non sequitur. The Appeals Council had to consider the
16
     additional evidence to find that it did "not show a reasonable probability that it would
17
     change the outcome of the decision."
18
           The Court notes, however, that the letter from Dr. Henderson referenced by the
19
     Appeal Council bears a different date from the Dr. Henderson letter attached as Exhibit A
20
     to plaintiffs summary judgment motion.            Further, based on the references to Dr.
21
     Henderson's letter contained in plaintiffs counsel's November 8, 2016 letter requesting
22
     review (AR 159-62), the Court is not convinced that Exhibit A to the summary judgment
23
     motion is the same letter from Dr. Henderson that plaintiff submitted to the Appeals
24
     Council as "new evidence." For example, plaintiffs counsel stated on page 1 of the
25
     November 8, 2016 letter: "The new evidence consists of Dr. Henderson's report of
26
     attention deficit disorder and severe depression, Exh. A." (AR 159.) In the letter attached
27
28

                                                   6
                                                                                17-cv-02179-BEN (RNB)
 1 as Exhibit A to the summary judgment motion, Dr. Henderson addressed a different issue,
 2 namely why he had not previously diagnosed plaintiff with autism and learning disabilities.
 3          Because the Court is not convinced that the October 16, 2016 letter from Dr.
 4 Henderson attached as Exhibit A to the summary judgment motion was ever submitted to
 5 the Appeals Council or ever considered by the Appeals Council, the Court rejects plaintiffs
 6   contention that the Appeals Council erred in failing to include that letter in the
 7 Administrative Record and the Court declines to consider it.
 8
 9   B.     Reversal is not warranted based on the ALJ's alleged failure to properly
10          develop the record.
11          Plaintiff contends that the ALJ failed in his duty to develop the record when he "sent
12 plaintiff to a dubious outfit specializing in Social Security disability examinations rather
13   than an actual physician's office for a consultative exam." (See ECF No. 9-1 at 22-23.)
14          It is well-established that the ALJ has a special duty to fully and fairly develop the
15   record and to assure that the claimant's interests are considered, and that this special duty
16 exists even when the claimant is represented by counsel. See Brown v. Heckler, 713 F.2d
17   441, 443 (9th Cir. 1983); see also Garcia v. Comm 'r of Soc. Sec., 768 F.3d 925, 930 (9th
18   Cir. 2014). "An ALJ's duty to develop the record further is triggered ... when there is
19   ambiguous evidence or when the record is inadequate to allow for proper evaluation of the
20   evidence." See Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir. 2001).
21         However, the ALJ has broad latitude in ordering a consultative examination, and a
22   claimant does not have an affirmative right to have a consultative examination performed
23   by a chosen specialist. See Reed v. Massanari, 270 F.3d 838, 842 (9th Cir. 2001). Here,
24   at the conclusion of the administrative hearing, the ALJ noted that plaintiff had been
25   scheduled to attend a psychological exam, but she had declined to attend because she did
26   not think the outfit would give an objective opinion. (AR 76.) The ALJ advised plaintiff
27   and her counsel that, based on the ME's testimony that there was not enough information
28   in the file for him to give an opinion on a period of time sufficient to establish that plaintiff

                                                    7
                                                                                 17-cv-02179-BEN (RNB)
  1 met or even came close to meeting or equaling a Listing, he was going to request another
 2 psychological exam. (Id.) The ALJ specifically asked plaintiff if she would attend, and
 3 plaintiff responded in the affirmative. (Id.) However, plaintiff subsequently again refused
 4   to keep the appointment scheduled for her, insisting that the designated examiner was
 5 "biased and a fake" and requesting that she be sent to "a practicing doctor." (See AR 265.)
 6          The Court finds that this is not an instance of the ALJ failing in his duty to develop
 7 the record, but rather an instance of the claimant failing to cooperate in the development of
 8 the record. As noted above, plaintiff did not have an affirmative right to choose who would
 9 perform the consultative exam. The Court therefore declines to find that reversal is
10   warranted based on this alleged ALJ error.
11
12   c.    Reversal is not warranted based on the ALJ's alleged failure to make a proper
13         adverse credibility determination with respect to plaintiff's subjective symptom
14         testimony.
15         In a function report dated May 22, 2013 (AR 204-12), plaintiff stated that she was
16   in special education classes in elementary through high school and she could not study in
17   her second year in college because she did everything slow and had delayed thoughts and
18   was depressed. Plaintiff said she spent her day watching television and doing homework.
19   Plaintiff also had a dog that she fed and walked. She indicated that she had no problems
20   with personal care, although she did need some hygiene reminders and help with her
21   medication. While she did not cook, she did prepare simple frozen meals, do the dishes
22   sometimes, and did do her own laundry -- which her mom helped with. Plaintiff said she
23   rarely went outside, but she also said she rode her bike and went out independently, though
24   she did not drive a car because she did not have a license. She did shop for clothes with
25   assistance in transportation. Plaintiff could count and use checkbooks, but did not have a
26 job, so she did not handle a savings account or pay bills. Plaintiff said she listened to music
27   every day. According to plaintiff, she had no friends and did not spend time with others.
28   She also said she did not get along with her brothers because they call her "retarded" and

                                                   8
                                                                               17-cv-02179-BEN (RNB)
 1 she liked to be alone. Plaintiff said she could not walk far because she fell down and could
 2   only pay attention for 30 minutes. She also said she could not follow written or spoken
 3   instructions because she wrote slow and needed further explanation for spoken instructions
 4   if she did not understand them. Plaintiff said she did get along with her teachers and did
 5   not give them a hard time. Plaintiff also said changes in stress or routine were inapplicable
 6 to her.
 7           In a disability report dated October 16, 2013 (AR 233-38), plaintiff stated that she
 8   was "paranoid, traumatized, [and] subject to anger spells and panic attacks." She also said
 9   she could not concentrate, was "mentally retarded," and could not attend school or
10   complete any work. (AR 233.)
11         At the administrative hearing, plaintiff testified that she graduated from high school
12   in 2010, where she had taken a combination of special education classes and regular
13   classes. (AR 43.) She further testified that, after high school, she went to college for five
14   years where she took four or five classes per semester; however, she recently quit to attend
15   beauty school. (AR 43-44.) While attending college, she did receive disability services
16   and was given extra time to complete tests. (AR 44.) When not in school, she spends time
17   at home listening to music. (AR 44-45.) She also socializes with friends, who take her out
18   every once in a while. (AR 45.) The only medication she takes is Doxycycline, for acne.
19   (/d.) When asked what problems she had that would prevent her from working, plaintiff
20   said it was her problems with reading comprehension. (AR 54.) Plaintiff also said she was
21   spending six hours a day (eighteen hours total) at beauty school, where she was doing well.
22   (AR 54-55.) She denied being on any mental health medication. (AR 56.) Following her
23   mother's testimony, plaintiff disputed that her mother drove her around a lot. (AR 63.)
24         In her summary judgment motion, plaintiff contends that the ALJ failed to make a
25   proper adverse credibility determination with respect to plaintiff's subjective symptom
26   testimony. (See ECF No. 9-1at15-19.)
27         An ALJ's assessment of pain severity and claimant credibility is entitled to "great
28   weight." Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989); see also Nyman v. Heckler,

                                                  9
                                                                               17-cv-02179-BEN (RNB)
 1 779 F.2d 528, 531 (9th Cir. 1986). Under the "Cotton test," where the claimant has
 2 produced objective medical evidence of an impairment which could reasonably be
 3   expected to produce some degree of pain and/or other symptoms, and the record is devoid
 4   of any affirmative evidence of malingering, the ALJ may reject the claimant's testimony
 5 regarding the severity of the claimant's pain and/or other symptoms only ifthe ALJ makes
 6   specific findings stating clear and convincing reasons for doing so. See Cotton v. Bowen,
 7   799 F.2d 1403, 1407 (9th Cir. 1986); see also Smolen v. Chater, 80 F.3d 1273, 1281 (9th
 8   Cir. 1996); Dodrill v. Shala/a, 12 F.3d 915, 918 (9th Cir. 1993); Bunnell v. Sullivan, 947
 9   F.2d 341, 343 (9th Cir. 1991) (en bane).
10         Here, the ALJ did find that plaintiffs medically determinable impairments could
11   reasonably be expected to cause the symptoms she alleged. (See AR 28.) Moreover, the
12   Commissioner has not argued that there was evidence of malingering. Accordingly, the
13   Court will apply the "clear and convincing" standard to the ALJ's adverse credibility
14   determination. See Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir. 2014) (applying "clear
15   and convincing" standard where the government did not argue that a lesser standard should
16   apply based on evidence of malingering); see also Ghanim v. Colvin, 763 F.3d 1154, 1163
17 n.9 (9th Cir. 2014) (same).
18         The Court construes the ALJ' s decision as reflecting several reasons for the ALJ' s
19   adverse credibility determination.     The first reason was that plaintiffs assertions of
20   disability were inconsistent with her other statements and testimony. In this regard, the
21   ALJ specifically cited plaintiffs acknowledgement that she was able to finish high school
22   and attended community college for five years where she took four to five classes; that she
23   listens to rock music; that she goes out occasionally; that her friends drive her around; that
24   she rides around on her bike; and that she is in the process of obtaining her driver's license.
25   (See AR 27.)     The Court concurs that the activities acknowledged by plaintiff were
26   inconsistent with statements made by plaintiff in her function report and disability report
27   (e.g., that she had no friends and did not spend time with others, and that she could not
28   attend school or complete any work). The Court finds that the inconsistencies in plaintiffs

                                                   10
                                                                                l 7-cv-02179-BEN (RNB)
 1 testimony constitutes a clear and convincing reason on which the ALJ could properly rely
 2   in support of his adverse credibility determination. See Orn v. Astrue, 495 F.3d 625, 639
 3   (9th Cir. 2007) (evidence of daily activities may form basis of an adverse credibility
 4   determination where it contradicts the claimant's other testimony); see also Tonapetyan v.
 5   Halter, 242 F.3d 1144, 1148 (9th Cir. 2001) (ALJ may properly rely on inconsistent
 6   statements in the claimant's testimony); Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir.
 7   1995) (same); Bunnell, 947 F.2d at 346 (same).
 8         In support of his adverse credibility determination, the ALJ also noted that plaintiff
 9   testified that the only medication she took was a medication for her acne. (AR 27.) The
10   Court finds that the fact plaintiff was not taking any psychotropic medications for her
11   allegedly disabling mental impairments also constituted a legally sufficient reason on
12   which the ALJ could properly rely in support of his adverse credibility determination. See
13   20 C.F.R. § 416.929(c)(3)(iv); Social Security Ruling3 ("SSR") 96-7p (an "individual's
14   statements may be less credible ifthe level or frequency of treatment is inconsistent with
15   the level of complaints"); Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (evidence of
16   conservative treatment is sufficient to discount a claimant's testimony regarding severity
17   of an impairment); Osenbrock v. Apfel, 240 F .3d 1156, 1166 (9th Cir. 2001) (ALJ properly
18   rejected excess symptom testimony where claimant had not been using a strong Codeine
19   or Morphine based analgesic).
20         In support of his adverse credibility determination, the ALJ also cited plaintiffs
21   refusal to attend the post-hearing consultative examination that she had stated at the hearing
22   she would attend.     The ALJ stated that he was drawing the adverse inference from
23   plaintiffs refusal that she was attempting to limit the evidence to evidence that was most
24   favorable to her. (See AR 27.) It is well settled that ordinary techniques of credibility
25   evaluation apply in social security cases. See Tonapetyan, 242 F.3d at 1148; Fair v. Bowen,
26
27
     3     Social Security Rulings are binding on ALJs. See Terry v. Sullivan, 903 F.2d 1273,
28   1275 n.l (9th Cir. 1990).

                                                   11
                                                                               17-cv-02179-BEN (RNB)
 1 885 F.2d 597, 604 n.5 (9th Cir. 1989). In the Court's view, the adverse inference drawn
 2   by the ALJ was not unreasonable and the Court therefore finds that this also constituted a
 3   legally sufficient reason on which the ALJ could properly rely in support of his adverse
 4   credibility determination.
 5          Another consideration for the Court is that plaintiff contends in her Reply
 6 Memorandum that the ALJ erred in relying on her administrative hearing testimony in
 7   rejecting the opinions of her treating physicians because she "was 'delusional' in testifying
 8 that she was able to function." (See ECF No. 25 at 7-8.) In the Court's view, plaintiff
 9   cannot have it both ways. If, as a result of her mental impairment, plaintiff concedes that
10   she was unable to provide credible testimony upon which the ALJ could properly rely, the
11   Court cannot fault the ALJ for failing to credit the parts of her testimony favorable to her
12   disability claim.
13         For all of the foregoing reasons, the Court declines to find that reversal is warranted
14   based on the ALJ's alleged failure to make a proper adverse credibility determination with
15   respect to plaintiffs subjective symptom testimony.
16
17   D.    Reversal is not warranted based on the ALJ's alleged failure to properly
18         consider the opinions of plaintiff's treating physicians regarding her mental
19         impairments.
20         Medical opinions are among the evidence that the ALJ considers when assessing a
21   claimant's RFC. See 20 C.F.R. § 416.927(b).
22         The law is well established in this Circuit that a treating physician's opinion is
23   entitled to special weight because a treating physician is employed to cure and has a greater
24   opportunity to know and observe the patient as an individual. See McAllister v. Sullivan,
25   888 F.2d 599, 602 (9th Cir. 1989). "The treating physician's opinion is not, however,
26   necessarily conclusive as to either a physical condition or the ultimate issue of disability."
27   Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The weight given a treating
28   physician's opinion depends on whether it is supported by sufficient medical data and is

                                                   12
                                                                               17-cv-02179-BEN (RNB)
 1 consistent with other evidence in the record. See 20 C.F.R. § 416.927(d)(2). If the treating
 2   physician's opinion is uncontroverted by another doctor, it may be rejected only for "clear
 3   and convincing" reasons. See Lester v. Chafer, 81 F.3d 821, 830 (9th Cir. 1995); Baxter
 4   v. Sullivan, 923 F.3d 1391, 1396 (9th Cir. 1991). Where a treating physician's opinion is
 5   controverted, it may be rejected only if the ALJ makes findings setting forth specific and
 6   legitimate reasons that are based on the substantial evidence of record. See, e.g., Reddick
 7   v. Chafer, 157 F.3d 715, 725 (9th Cir. 1998) ("A treating physician's opinion on disability,
 8   even if controverted, can be rejected only with specific and legitimate reasons supported
 9   by substantial evidence in the record."); Magallanes, 881 F.2d at 751; Winans v. Bowen,
10   853 F.2d 643, 647 (9th Cir. 1987).
11         Here, plaintiff is claiming the ALJ failed to properly consider the opinions of four
12   of her treating physicians: Dr. Sidrick, Dr. Henderson, Dr. Lessner, and Dr. Grisolia. (See
13   ECF No. 9-1 at 12.) However, in the Court's view, Dr. Lessner does not qualify as a
14   treating physician, since he never treated plaintiff, but rather only saw her for the purpose
15   of rendering a psychological evaluation on the referral of plaintiff's treating psychiatrist,
16   Dr. Henderson. (See AR 358.) The Court therefore will address the ALJ's consideration
17   of Dr. Lessner's opinions separately below.
18         In her opposition/cross-motion, the Commissioner does not contend that the
19   opinions of any of plaintiff's treating physicians regarding plaintiff's mental impairments
20   were controverted by another physician of record. So, the question becomes whether the
21   ALJ provided "clear and convincing" reasons for rejecting those opinions.
22
23         1.     Dr. Sidrick
24         In a letter dated December 18, 2013, Dr. Sidrick stated that plaintiff had no physical
25   limitations. (AR 346.) The ALJ stated that he was giving significant weight to this portion
26   of Dr. Sidrick's letter. (AR 31.)
27         Dr. Sidrick also wrote in her letter:
28

                                                   13
                                                                              17-cv-02179-BEN (RNB)
 1          "[Plaintiff] has a history of learning disability. She sees a psychiatrist, but
            medications have not improved her inability to concentrate, study and pass
 2
            special education classes .... Her ability to follow instructions and perform
 3          job duties limits her employability; she needs a careful psychological exam to
            determine her actual abilities and intelligence." (AR 346.)
 4
 5   The ALJ's rationale for giving "less weight" to these other assertions was that Dr. Sidrick's
 6   assertion about plaintiff's history of learning disability was based on information given to
 7   her, and her assertion about the medications not improving plaintiff's ability to concentrate,
 8   study, and pass special education classes was contradicted by the evidence that plaintiff
 9   had done well in some classes. (AR 31; see also AR 272.)
10          The record substantiates that, when Dr. Sidrick asserted that plaintiff has a history
11   of learning disability, she merely was relating what was reflected in plaintiff's school
12   records, as opposed to rendering a judgment herself. (See AR 304.) Thus, this assertion
13   by Dr. Sidrick did not even qualify as a medical opinion. See 20 C.F.R. § 416.927(a)(l)
14   ("Medical opinions are statements from acceptable medical sources that reflect judgments
15   about the nature and severity of your impairment(s), including your symptoms, diagnosis
16   and prognosis, what you can still do despite impairment(s), and your physical or mental
17   restrictions."). Moreover, the Court finds that the inconsistency between the inference
18   from Dr. Sidrick' s assertion that plaintiff was unable to pass her special education classes
19   and the evidence of record regarding plaintiff's class grades (see AR 272) does constitute
20   a clear and convincing reason for rejecting Dr. Sidrick's assertion regarding the supposed
21   lack of effectiveness of plaintiff's medications. See Andrews v. Shala/a, 53 F.3d 1035,
22   1042 (9th Cir. 1995) (ALJ properly rejected examining physician's opinion that claimant's
23   alcoholism was uncontrolled where the opinion was contradicted, inter alia, by plaintiff's
24   testimony that he had been able to control his alcohol and drug dependence for years at a
25   time). Most importantly, the Court finds that the ALJ did not err in giving "less weight"
26   to Dr. Sidrick's other assertions because the vague assertion that "[plaintiff's] ability to
27   follow instructions and perform job duties limits her employability" does not indicate what
28   plaintiff can still do despite her mental impairments, or specify any mental restrictions. See

                                                   14
                                                                               17-cv-02179-BEN (RNB)
 1 20 C.F.R. § 416.927(a)(l). Indeed, Dr. Sidrick herself acknowledged the need for a
 2   psychological exam to determine plaintiff's actual abilities.
 3
 4          2.    Dr. Henderson
 5          The medical evidence of record included a three-page letter from Dr. Henderson
 6   dated January 25, 2016. (AR 387-89.)
 7          Dr. Henderson wrote that he had treated plaintiff since October 2012; and that a
 8   review of his treatment records indicated that plaintiff continued to suffer severe depression
 9   and psychosis due to her background as an autistic child and problems with self-esteem.
10   Dr. Henderson also believed that plaintiff had chronic developmental problems and
11   psychosis which left her unable to progress mentally.        According to Dr. Henderson,
12   plaintiff had a history of suffering severe child autism and exhibited all the typical effects
13   of child autism -- anxiety, depression, disassociation, and difficulty concentrating. Dr.
14   Henderson stated that plaintiff had been unable to graduate even though she did attend
15   school; and that, according to her mother, plaintiff kept repeating courses until she got so
16   many failing grades that she was kicked out of school and college. Dr. Henderson also
17   stated that plaintiff had difficulty connecting with others as she stayed by herself all day
18   and did not go out or have any social function. (AR 387.)
19         Dr. Henderson also wrote that plaintiff had lack of trust and relationship difficulties,
20   core feelings of being "worthless" and "damaged," trouble regulating emotions, and
21   difficulty sleeping due to recurrent nightmares. Dr. Henderson stated that plaintiff had
22   been having frequent panic attacks and bouts of hallucinations; and that there was evidence
23   of psychosis and schizophrenia. Dr. Henderson reiterated the statements of plaintiff's
24   mother that plaintiff was devastated by her father's recent death; that she had complained
25   of memory loss and anxiety, and chronic pain and feelings of loss; and that her pain,
26   depression, and recurrent obsessive thoughts interfered with her concentration and
27   attention. Dr. Henderson indicated that plaintiff could not recall three nouns after three
28   minutes or perform serial 3 's; that her ability to concentrate on even simple new tasks was

                                                  15
                                                                               l 7-cv-02179-BEN (RNB)
 1   poor; and that she was lethargic and showed little interest in outside activities.           Dr.
 2   Henderson also indicated that plaintiff had worsening mental pain due to autism,
 3   headaches, and neuropathy. (AR 388.)
 4          Dr. Henderson's current psychiatric diagnosis was major depression, recurrent; and
 5   chronic     throbbing     headaches,     autism,     chronic     pam     syndrome,       mental
 6   retardation/psychosis, father's mourning, and schizophrenia.           He assessed plaintiffs
 7   current Global Assessment of Functioning ("GAF") score as 45 -- indicating serious
 8   symptoms and/or serious impairments in social, occupational, or school functioning.
 9   Further, Dr. Henderson opined that, based on his review of available medical documents,
10   treating notes, and reports from plaintiff, she had: "marked" restriction of activities of daily
11   living, "marked" difficulties in maintaining social functioning, and "often" deficiencies of
12   concentration, persistence, or pace resulting in failure to complete tasks in a timely manner
13   in work settings or elsewhere. Dr. Henderson wrote that plaintiff was taking strong and
14   potent narcotic medications such as Neurotonin, Zyprexa, and Depakote to control pain
15   and depression, which led to chronic fatigue and sedation that affected her ability to
16   concentrate. Dr. Henderson further opined that plaintiffs ability to adapt to stress in a
17   working environment was severely limited; and that she would not be able to compete in
18   the workplace and was in need of continued therapy. (AR 389.)
19         In his decision, the ALJ indicated that he was g1vmg "little weight" to Dr.
20   Henderson's opinions for several reasons. (See AR 29-30.) The ALJ noted that Dr.
21   Henderson's treatment notes were mostly illegible. The ALJ also noted that the diagnoses
22   made by Dr. Henderson in his letter, including severe depression, psychosis and autism
23   were inconsistent with his treatment notes, which only listed the diagnosis of ADHD, for
24   which Dr. Henderson had prescribed solely Adderall. (See AR 29, citing AR 318-19, 327-
25   33, 377-85, 387, 390-99.) This also was at odds with Dr. Henderson's statement that
26   plaintiff was on strong medications such as Neurotonin, Zyprexa, and Depakote. Indeed,
27   plaintiff testified at the administrative hearing that she did not take any psychotropic
28   medication, and that the only medication she took was for acne. (AR 45.)

                                                   16
                                                                                 17-cv-02179-BEN (RNB)
 1          The ALJ also noted that, while Dr. Henderson had stated in his letter that plaintiff
 2   suffered from severe autism, that diagnosis had never been substantiated by any formal
 3   testing or noted in any of plaintiffs school records. (See AR 29; see also AR 266-303.)
 4   The ALJ also noted that Dr. Henderson's statements that plaintiff was withdrawn and/or
 5 had difficulty connecting with others, and that she stayed by herself all day and did not go
 6   out or have any social function were inconsistent with plaintiffs testimony that she got
 7   around on her bike or sometimes asked for rides. (AR 29.) Plaintiff also had testified that
 8   she did have friends with whom she socialized. (AR 45.)
 9          Contrary to Dr. Henderson's statements about plaintiffs educational background,
10   including what plaintiffs mother had related to him, the ALJ noted that plaintiff had
11   testified that she had been attending community college for five years and then quit college
12   to enroll in beauty school; that plaintiffs school records indicated that although she was
13   delayed in speaking English, she was in general education classes with some support from
14   special education teachers; that her Individualized Education Plan ("IEP") indicated she
15   did not require a "Positive Behavior Support Plan or a Functional Analysis and Behavior
16   Intervention Plan"; that her grades in high school ranged from F's in English to A's, B's
17   and C's in other academic classes; and that her delay in English was noted to be due to the
18   fact that her primary language while growing up was Vietnamese, while English was her
19   second language. (AR 30; see also AR 43-45, 266, 270, 272, 278-79.) Finally, the ALJ
20   noted that, during the entire period that Dr. Henderson was treating plaintiff, he apparently
21   never himself administered a mental status examination on her. (AR 30; see also AR 318-
22   19, 327-33, 377-85, 390-99.)
23         The Court finds that the lack of support in Dr. Henderson's treatment records for the
24   opinions expressed in his January 25, 2016 letter and the inconsistencies noted by the ALJ
25   between Dr. Henderson's opinions and other evidence of record constituted clear and
26   convincing reasons for not crediting those opinions. See, e.g., Valentine v. Comm 'r ofSoc.
27   Sec. Admin., 574 F.3d 685, 692-93 (9th Cir. 2009) (holding that contradiction between a
28   treating physician's opinion and his treatment notes constitutes a legally sufficient reason

                                                  17
                                                                               17-cv-02179-BEN (RNB)
 1 for rejecting the treating physician's opinion); Bayliss v. Barnhart, 427 F.3d 1211, 1216
 2   (9th Cir. 2005) (holding that contradiction between treating physician's assessment and
 3   clinical notes justifies rejection of assessment); Tonapetyan, 242 F.3d at 1149 (holding that
 4 treating physician's opinion that was "unsupported by rationale or treatment notes, and
 5   offered no objective medical findings" to support diagnoses was properly rejected); 20
 6   C.F.R. § 416.927(c)(4) (ALJ may consider consistency between treating medical opinion
 7   and record as a whole).
 8
 9         3.     Dr. Grisolia
10         In a progress note dated August 25, 2016, Dr. Grisolia assessed plaintiff as having
11   "specific developmental learning difficulties." Dr. Grisolia reviewed plaintiffs IEPs and
12   psychological testing assessment, and noted that her testing revealed consistent problems
13   in all academic skills, including math and reading, as well as cognitive deficits. Dr. Grisolia
14   also indicated that many of plaintiffs skills were less than 5-10% of the population average
15   and were more disabling due to her slowness in performance and psychological barriers.
16   Dr. Grisolia noted that school clinicians suspected autism, which he had also found on his
17   own evaluation due to her documented inabilities to function independently, which
18   rendered her unable to perform any substantial beneficial activity in the labor force.
19   According to Dr. Grisolia, plaintiff would have a permanent disability from this congenital
20   problem. (AR 401.)
21         In his decision, the ALJ indicated that he was rejecting Dr. Grisolia's opinion that
22   plaintiff was autistic because there was no autism exam given by him or anyone else in the
23   record. (AR 30.) The Court finds that this constitutes a clear and convincing reason for
24   rejecting that opinion. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) ("The
25   ALJ need not accept the opinion of any physician, including a treating physician, if that
26   opinion is brief, conclusory, and inadequately supported by clinical findings."). While Dr.
27   Grisolia indicated in his August 25, 2016 progress note that this diagnosis was based on
28   his own evaluation, there never was an assessment by Dr. Grisolia that confirmed a

                                                   18
                                                                                17-cv-02179-BEN (RNB)
 1 diagnosis of autism. The only other progress notes in the record from Dr. Grisolia were
 2   from two years earlier. In his June 24, 2014 progress note, the earliest one in the record,
 3   Dr. Grisolia did not diagnose plaintiff as suffering from autism; rather, he indicated only
 4   that plaintiffs odd affect "suggests a possible autistic spectrum disorder" and that it would
 5   be helpful to review her IEP. (AR 356.) He noted the same thing in his next progress note
 6   dated August 5, 2014. His mental examination at that time was unremarkable with only
 7   notes for reduced memory and attention. (AR 354-55.) Dr. Grisolia's mental examination
 8   on August 25, 2016 was likewise unremarkable. He noted that plaintiff was fully oriented;
 9   that her speech was fluent; that her comprehension and language was intact, although she
10   continued with an odd affect; and that she had reduced memory and attention. (AR 402.)
11         Dr. Grisolia's opinions that plaintiffs disabilities rendered her unable to perform
12   substantial beneficial activity in the open labor force and that she would have a permanent
13   disability from this congenital problem were predicated on his autism diagnosis. It follows
14   from the Court's affirmance of the ALJ's rejection of Dr. Grisolia's autism diagnosis that
15   the ALJ did not err in failing to credit those other opinions of Dr. Grisolia. 4
16   //
17   //
18   //
19   //
20
21
22   4
            The ALJ further indicated that he was rejecting Dr. Grisolia' s other opinions because
23   they were merely speculation on Dr. Grisolia's part and they were inconsistent with
     plaintiffs testimony at the hearing, where plaintiff spoke clearly, answered all the
24   questions, and though she appeared aloof and was disagreeable with her mother, she
25   exhibited no behavior that is generally seen in autistic individuals. (AR 30.) The Court
     disagrees with the Commissioner that the ALJ was entitled to rely on plaintiffs demeanor
26   at the hearing to reject Dr. Grisolia's opinions because (a) the authorities cited by the
27   Commissioner relate to the evaluation of a claimant's credibility not the evaluation of
     medical source opinions, and (b) the ALJ was not qualified to know what behavior is
28   generally seen in autistic individuals.
                                                   19
                                                                                 17-cv-02179-BEN (RNB)
 1   E.       Reversal is not warranted based on the ALJ's alleged failure to properly
 2            consider the opinions of the ME, Dr. Akins, in making his Listings
 3            determination.
 4            In 20 C.F.R. Part 404, SubpartP, Appendix 1, the Commissioner has set forth certain
 5   impairments that are presumed to be of sufficient severity to prevent the performance of
 6 work. See 20 C.F.R. § 416.925(a). At step three of the Commissioner's sequential
 7   evaluation process, the ALJ must determine whether a claimant's impairment or
 8 combination of impairments meets or equals a listed impairment. See Tackett v. Apfel, 180
 9   F.3d 1094, 1099 (9th Cir. 1999). Ifa claimant has an impairment that meets or equals a
10   listed impairment, disability is presumed and benefits are awarded. See 20 C.F.R. §
11   416.920(d); Barker v. Secr'y of Health & Human Servs., 882 F.2d 1474, 1477 (9th Cir.
12   1989).
13            The claimant has the burden of proving disability, including disability based on the
14 Listing of Impairments. See Roberts v. Shala/a, 66 F.3d 179, 182 (9th Cir. 1995), cert.
15   denied, 517 U.S. 1122 (1996); Vick v. Comm 'r of Soc. Sec. Admin., 57 F. Supp. 2d 1077,
16   1087 (D. Or. 1999). The mere diagnosis of a listed condition does not establish that a
17   claimant "meets" the Listings. See Youngv. Sullivan, 911F.2d180, 183-84 (9th Cir. 1990).
18   "For a claimant to show that his impairment matches a listing, it must meet all of the
19   specified medical criteria. An impairment that manifests only some of those criteria, no
20   matter how severely, does not qualify." Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see
21   also 20 C.F .R. § 416.925(d). Thus, the ALJ must find that the claimant has an impairment
22   that corresponds in diagnosis, severity and duration to a listed impairment. 5
23         At the administrative hearing, Dr. Akins, a psychologist, testified as the ME
24   regarding plaintiff's mental impairments and whether he believed that plaintiff met any of
25   the Listings. Initially, Dr. Akins was reluctant to provide an opinion regarding whether
26
27
     5     Unless the particular listing otherwise specifies, the durational requirement is twelve
28   continuous months. See 20 C.F.R. § 416.925(c)(4).
                                                   20
                                                                               17-cv-02179-BEN (RNB)
 1 plaintiff met a listing due to the relatively few data points in the record. (AR 46.)
 2   Specifically, Dr. Akins stated he would be "pushing it to come up with 12 full months []
 3 with nothing in the record after August 2014." (Jd.). During the hearing, additional
 4 medical records were provided to Dr. Akins. (AR 47.) With respect to the testing
 5 performed by Dr. Lessner, Dr. Akins testified that the validity of the testing was "probably
 6 fairly good," but he would not feel comfortable stating that "those alone are sufficient to
 7 establish that criteria are met for disability under Social Security." (AR 49-50.)
 8         Additional medical records were then provided to Dr. Akins. (AR 50-51.) After
 9 reviewing those additional records, Dr. Akins pointed out that while Dr. Henderson had
10   provided a medical source statement noting that he had been treating plaintiff on a monthly
11   basis since October 2012, the additional records appeared to be incomplete because there
12   was nothing from 2015. Moreover, the treatment notes were illegible. (AR 65-66.) Dr.
13   Akins also characterized Dr. Henderson's records as "fairly skimpy." (AR 67.) Dr. Akins
14   testified that he did not have enough of an evidence record from Dr. Henderson to support
15   the statements in Dr. Henderson's January 25, 2016 letter because the only diagnosis in Dr.
16   Henderson's treatment records was ADHD, and in his January 25, 2016 letter, that
17   diagnosis was not even reported by him. (AR 69.)
18         With respect to Dr. Grisolia, Dr. Akins noted that, while he had a primary diagnosis
19   of a learning development difficulty since 1998, learning disorder was not something that
20   was noted in the diagnoses from Dr. Henderson and there were no records from 2014 to
21   2016 to support Dr. Grisolia's assessment. (AR 69-70.) Dr. Akins acknowledged that
22   while Dr. Henderson's summary letter was favorable and stated that, if there were
23   supporting medical records, he could offer a favorable opinion. In the meantime, he could
24   only provisionally offer an opinion that plaintiff could meet Listings 12.10 for autism
25   and/or 12.03 for schizophrenia. (AR 70-71.) Dr. Akins made it absolutely clear that his
26   opinion was provisional upon there being actual, substantial, foundational medical reports
27   that would directly support Dr. Henderson's summary conclusions in his January 25, 2016
28

                                                 21
                                                                             17-cv-02179-BEN (RNB)
 1 letter. (AR 72.) Dr. Akins further testified that it would be "very unusual" for a psychiatrist
 2   to make those diagnoses and not prescribe medications to deal with them. (AR 72.)
 3          In his decision, the ALJ explained that he was giving "some weight" to the testimony
 4   of Dr. Akins. (AR 29.) After citing Dr. Akins's statement that, "assuming that we have
 5 the records that support Dr. Henderson's statement, the claimant could meet 12.04 for
 6   autism and 12.03 for schizophrenia," the ALJ remarked that "[t]he testimony of Dr.
 7   Henderson can only be interpreted to mean that he did not review any records that indicated
 8 the claimant has those specific conditions, and for the reasons stated above, the medical
 9   evidence of record does not document them." (Id.) Taken in context, the Court presumes
10 that the ALJ's remark was actually directed to the testimony of Dr. Akins, not Dr.
11   Henderson.     The Court concurs with the Commissioner that contrary to plaintiff's
12   contention, Dr. Akins did not conclusively opine that plaintiff met the Listings for autism
13   or schizophrenia, but rather conditioned his opinion on whether the statements in Dr.
14   Henderson's January 25, 2016 letter were supported by his treatment records. As discussed
15   above, theALJ found thatthe opinions expressed by Dr. Henderson in his January 25, 2016
16   letter were not supported by his treatment records. Since the Court concurs with that
17   finding, the Court finds that the ALJ validly discounted Dr. Akins's provisional opinion
18   that plaintiff satisfied the Listings for autism and schizophrenia; It follows that reversal is
19   not warranted based on the ALJ's alleged failure to properly consider Dr. Akins's opinions.
20
21   F.    The ALJ erred in his evaluation of the opinions of the examining physician, Dr.
22         Lessner.
23         On August 16, 2014, Dr. Lessner conducted a psychological evaluation of plaintiff
24   at the request of Dr. Henderson. Dr. Lessner observed that plaintiff seemed withdrawn and
25   docile, and spoke in whispers with occasional outbursts.          (AR 358.)     He described
26   plaintiff's dialogue as "confused, fragmented, scattered, hesitant and delayed." He also
27   observed that plaintiff seemed to be spaced out and appeared to be glaring outwardly
28   without direction or purpose. Dr. Lessner believed that plaintiff lacked insight into her

                                                   22
                                                                                17-cv-02179-BEN (RNB)
 1 problems and was in denial. (AR 359.) Dr. Lessner also noted Dr. Grisolia's diagnosis of
 2   a possible autistic spectrum disorder. (AR 360.)
 3          Dr. Lessner administered a series of tests, and noted that plaintiffs scores were
 4   suggestive of serious psychopathology. (AR 363.) The testing also revealed that plaintiff
 5 "was trying to create a favorable impression by not being candid or honest in her replies to
 6   items"; that she was insensitive to the needs of others; and that she had avoided close
 7   interactions and had become socially alienated and isolated due to her speech handicap.
 8 (AR364.)
 9         Testing also showed that plaintiff was disorganized and disoriented, and had unusual
10 thoughts with a schizoid lifestyle; that plaintiff was withdrawn, reclusive and avoided
11   dealing with people, but denied any depression; and that plaintiff had self-worth issues and
12   was easily frustrated, impulsive, and restless. (AR 365.)
13          Dr. Lessner believed that many of plaintiffs responses "clearly manifest bizarre
14 mentation and psychotic behavior." (AR 366.) He also noted that the testing revealed the
15   presence of symptoms of depression and feelings of inferiority; and that "[p]sychotic
16   conditions associated with organicity was strongly indicated."        (AR 367.)       Testing
17   combined with her other behaviors also showed that plaintiff was "profoundly depressed."
18   (AR 368.)
19         Dr. Lessner reported that plaintiffs testing resulted in a Verbal IQ score of 87, a
20   Non-Verbal IQ score of87, and a Full Scale IQ score of 87, which was in the range oflow
21   normal intelligence. But he noted that "her IQ would not be a factor negatively affecting
22   her behavior." Rather, "[o]ther features, such as organicity, autism, personality disorder,
23   emotional degeneration and psychotic symptoms would contribute more toward her
24   maladjustment and pathology." (AR 369.)
25         Dr. Lessner diagnosis was: major depression with psychotic features; alcoholism
26   dependence; schizoid personality disorder; organicity, autism, lethargy, sleep disturbance,
27   and somatic complaints; and social, emotional, and psychotic health problems. He assessed
28   a GAF score of 40. (AR 370.)

                                                 23
                                                                              l 7-cv-02179-BEN (RNB)
 1         In his decision, the ALI stated that he was giving "less weight" to Dr. Lessner's
 2   report for the following reasons:
 3         "Many of the assertions contained therein are inconsistent with the facts. Dr.
           Lessner writes that the claimant was in a special education program from age
 4
           six or seven, until she was 18. As shown above, this is not true. Dr. Lessner
 5         writes "her birth defect as an autistic child will permanently deprive her from
           ever making it on her own. It is a lifetime handicap." Again, there is no
 6
           diagnosis of autism in the record. Further, Dr. Lessner administered an IQ
 7         test to the claimant on which she obtained scores of87 on the verbal IQ, non-
           verbal IQ, and Full Scale IQ. Nevertheless, Dr. Lessner diagnosed the
 8
           claimant with major depression, alcohol dependence, schizoid personality,
 9         autism disorder, and a GAF score of 40. Finally, the only medications that
           the claimant was prescribed by either Dr. Grisolia or Dr. Henderson were
10
           medications were [sic] ADHD, and the claimant was never prescribed anti-
11         psychotic or anti-depressant medications." (AR 30. (internal citations
           omitted))
12
13
14         The same standard cited above for the consideration of treating physician opinions
15   applies to the consideration of examining physician opinions. The Commissioner must
16   provide "clear and convincing" reasons for rejecting the uncontradicted opinion of an
17   examining physician. Lester, 81 F.3d at 830. Even if contradicted by another doctor, the
18   opinion of an examining physician may only be rejected for specific and legitimate reasons
19   that are supported by substantial evidence in the record. See id. at 830-31; Andrews, 53
20   F.3d at 1043. Here, since the Commissioner does not contend that Dr. Lessner's opinions
21   were controverted by another physician of record, the question becomes whether the ALI
22   provided "clear and convincing" reasons for rejecting those opinions. In the Court's view,
23   the answer is no.
24         First, the statement about plaintiff being in a special education program until age 18,
25   which the ALI cited, was information that had been relayed to Dr. Lessner from plaintiffs
26   mother.   (See AR 359.) The ALI was just quibbling. The statement was not even
27   inaccurate, let alone a clear and convincing reason for rejecting Dr. Lessner's opinions
28   based on his own examination and testing of plaintiff. Second, autism was just one of Dr.

                                                  24
                                                                               17-cv-02179-BEN (RNB)
 1   Lessner's diagnoses and the fact that there is no other diagnosis of autism in the record is
 2   not a clear and convincing reason for rejecting Dr. Lessner's diagnosis, based on his own
 3   examination, testing, and consideration of the social history information related to him.
 4   Third, the Court fails to see the contradiction between plaintiffs IQ scores and Dr.
 5   Lessner's diagnoses of major depression, alcohol dependence, schizoid personality, autism
 6   disorder, and a GAF score of 40. People with higher IQ scores than plaintiff are not
 7   immune from suffering from depression, alcohol dependence, or schizophrenia. Finally,
 8   the Court fails to see how the fact that plaintiffs treating physicians had never prescribed
 9   anti-psychotic or anti-depressant medications detracts from Dr. Lessner's diagnoses based
10   on his own examination and testing of plaintiff.
11
12   G.    The ALJ failed to make a proper adverse credibility determination with respect
13         to the lay witness testimony of plaintiff's mother and sister.
14         Plaintiff contends that the ALJ improperly rejected the administrative hearing
15   testimony of her mother and the testimony of her sister reflected in a third party function
16   report. (See ECF No. 9-1 at 19, citing AR 59-62 and AR 195-203.)
17         The law is well-established in this Circuit that lay witness testimony as to how a
18   claimant's symptoms affect the claimant's ability to work is competent evidence and
19   cannot be disregarded without providing specific reasons germane to the testimony
20   rejected. See, e.g., Nguyen v. Chafer, 100 F.3d 1462, 1467 (9th Cir. 1996); Smolen, 80
21   F.3d at 1288-89; Dodrill, 12 F.3d at 919; see also 20 C.F.R. § 416.913(d). 6
22         Here, plaintiffs mother testified at the administrative hearing that when plaintiff was
23   young, she had signs of slow growth and was a slow learner; that she was unable to find
24   jobs even though she was looking and being helped by the Department of Rehabilitation;
25   that she speaks slowly and does not sleep well at night; that she has pain in her hands and
26
27
     6     The relevant version of20 C.F.R. § 416.913 is the version in effect at the time of
28   plaintiffs benefits application. See 82 Fed. Reg. 5844, 5862 (Jan. 18, 2017).
                                                  25
                                                                              17-cv-02179-BEN (RNB)
 1 headaches; that she does not cook anything; that she does not really do anything or any
 2   cleaning at home; that she has to be provided with transportation and is taken everywhere
 3   by her mother; and that she does not have any friends with whom she socializes. (AR 59-
 4   62.) In a third party function report, the mother also stated inter alia that plaintiff stayed
 5   in her room most of the time and only went outside to go to the doctor; that she has temper
 6 tantrums; and that her condition affects her ability to engage in a wide range of physical
 7   activities (e.g., lifting, squatting, bending, standing, reaching, walking, and sitting), as well
 8   as a wide range of mental activities (e.g., memory, completing tasks, concentration,
 9   understanding, and following instructions). (See AR 222-30.)
10          In a third party function report, plaintiff's sister stated, inter alia, that plaintiff was
11   slow to process information; that she has a difficult time with comprehension; that she has
12   a documented history of developmental delays; that she needs frequent prompting and
13   reminders with regard to personal care and household chores; that her condition affects her
14   ability in the areas of talking, completing tasks, concentration, understanding, and
15   following instructions. (See AR 195-203.)
16         The ALJ stated that he was affording the statements of plaintiff's mother "less
17   weight" because they "are only partially consistent with the findings adopted herein." (AR
18   27.) Since the ALJ did not specify what findings he was referring to, the Court can only
19   speculate that he was referring to the findings he incorporated into his RFC determination
20   and/or the findings that he made regarding the "paragraph B" criteria in connection with
21   his Listings determination. However, the fact that plaintiff's mother's statements were
22   only "partially consistent" with the findings adopted by the ALJ was not a legally sufficient
23   reason for not crediting her statements because the ALJ was required to consider her
24   statements prior to making those findings.
25         As to plaintiff's sister, the ALJ stated that he was affording her statements in the
26   third-party function report "less weight" because they "have not been given under oath and
27   are only partially consistent with the findings adopted herein." (AR 27.) However, the
28   fact that plaintiff's sister's statements were not made under oath was not a legally sufficient

                                                    26
                                                                                  17-cv-02179-BEN (RNB)
 1 reason on which the ALJ could properly rely to find the sister's statements not credible.
 2   The Ninth Circuit has held that unswom lay statements, such as letters from friends and
 3   family describing a claimant's abilities, constitute competent evidence that an ALJ must
 4 properly consider. See Stout v. Comm 'r, Soc. Sec. Admin., 454 F.3d 1050, 1052, 1053 (9th
 5 Cir. 2006) (ALJ was required to consider letter from claimant's brother-in-law); Schneider
 6 v. Comm'r of Soc. Sec. Admin., 223 F.3d 968, 975 (9th Cir. 2000) (ALJ was required to
 7   consider five letters from claimant's ex-employers and friends). Moreover, as noted above,
 8 the fact that plain tiffs sister's statements were only "partially consistent" with the findings
 9   adopted by the ALJ was not a legally sufficient reason because the ALJ was required to
10   consider the sister's statements prior to making those findings.
11         The other reason provided by the ALJ, which he stated applied to the statements of
12   both plaintiffs mother and her sister and which he characterized as the most important
13   reason, was that their statements were "not fully supported by the clinical or diagnostic
14 medical evidence discussed elsewhere in this decision." 7 (See AR 28.) The Court is
15   mindful that the Ninth Circuit has held that inconsistency with medical evidence constitutes
16   a legitimate reason for discrediting the testimony of lay witnesses. See Vincent v. Heckler,
17   739 F.2d 1393, 1395 (9th Cir. 1984); see also Bayliss, 427 F.3d at 1218; Lewis, 236 F.3d
18   at 511. However, the Ninth Circuit also has held that it is error for the ALJ to reject the
19 testimony of family members because the claimant's medical records did not corroborate
20   their statements about the claimant's alleged symptoms and pain. See Smolen, 80 F.3d at
21   1289; see also Taylor v. Comm 'r ofSoc. Sec. Admin., 659 F.3d 1228, 1234 (9th Cir. 2011);
22   Bruce v. Astrue, 557 F.3d 1113, 1116 (9th Cir. 2009). Courts have reconciled these two
23   lines of cases by concluding that an ALJ may reject lay testimony that is affirmatively
24   inconsistent with the medical evidence (under the Vincent line of cases), but that the ALJ
25
26
     7
27         An ALJ may dismiss lay witness testimony with germane reasons supported by
     evidence discussed "at other points in his decision" even if the ALJ "did not clearly link
28   his determination to those reasons." See Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001).
                                                  27
                                                                               17-cv-02179-BEN (RNB)
 1   may not reject lay testimony merely because of lack of objective medical support (under
 2   the Smolen line of cases). See Rivera v. Colvin, 2013 WL 6002445, at *2-*4 (D. Or. Nov.
 3   12, 2013) (explaining that an ALJ may reject lay witness testimony based on "affirmative
 4   contradictory evidence in the medical record, not absence of supporting evidence"); see
 5 also Grisel v. Colvin, 2014 WL 1315894, at* 14 (C.D. Cal. Apr. 2, 2014); Atwoodv. Astrue,
 6   742 F. Supp. 2d 1146, 1152 (D. Or. 2010); Staley v. Astrue, 2010 WL 3230818, at *19
 7   (W.D. Wash. July 27, 2010). Here, the Court finds that the Smolen line of cases is
 8   controlling because the ALJ failed to specify any affirmative inconsistencies between the
 9   statements of plaintiffs mother and sister, and the medical evidence.
10         For the foregoing reasons, the Court finds that the ALJ failed to make a proper
11   adverse credibility determination with respect to the lay witness testimony of plaintiffs
12   mother and sister.
13
14   H.    The ALJ also erred when he failed to incorporate the moderate mental
15         limitations he found into his RFC determination.
16         As noted above, in connection with his Listings determination at step three of the
17   sequential evaluation process, the ALJ found, inter alia, that plaintiff had moderate
18   difficulties in social functioning and moderate difficulties with regard to concentration,
19   persistence, or pace. Plaintiff contends that the ALJ should have incorporated into his RFC
20   determination the moderate mental limitations he found. (See ECF No. 9-1at21-22.)
21         The Commissioner contends that this disputed issue is controlled by the Ninth
22   Circuit's decision in Stubbs-Danielson v. Astrue, 539 F.3d 1169 (9th Cir. 2008). (See ECF
23   No. 20-1 at 25-26.) There, two doctors had assessed the claimant with moderate limitations
24   in mental functioning. See id. at 1173. An examining physician (Dr. McCollum) had found
25   that the claimant was "moderately limited" in her ability "to perform at a consistent pace
26   without an unreasonable number and length of rest periods" but did not assess whether she
27   could perform unskilled work on a sustained basis.        Id.   A state-agency reviewing
28   psychologist (Dr. Eather) had identified the claimant's limitation in pace, as well as

                                                 28
                                                                             17-cv-02179-BEN (RNB)
 1   moderate limitations in several other areas of mental functioning but also found the
 2   claimant capable of carrying out "simple tasks." Id.         Based on this medical opinion
 3   evidence, the ALJ assessed the claimant as having the RFC for simple, routine, repetitive
 4   work and he did not include any moderate limitations in pace or other mental areas of
 5   functioning in his hypothetical to the VE. See id. at 1171, 1173-74. The Ninth Circuit
 6 reasoned that, in doing so, the ALJ did not reject the two doctors' findings of moderate
 7   limitations in pace and other areas of mental functioning. Id. at 1174. Rather, the ALJ
 8 "translated" the claimant's condition, "including the pace and mental limitations, into the
 9   only concrete restrictions available to him -     [the state-agency reviewing psychologist's]
10 recommended restriction to 'simple tasks."' Id. The Ninth Circuit therefore held that the
11   ALJ's limitation to "simple, routine, repetitive" work sufficiently accommodated the
12   medical-opinion evidence that the claimant had a "moderate" limitation in pace and "other
13   mental limitations regarding attention, concentration, and adaption." See id. at 1173-74.
14         Here, unlike in Stubbs-Danielson, there is no medical opinion evidence that the ALJ
15   was adopting when he made the determination that, despite the moderate limitations in
16   social functioning and moderate difficulties with regard to concentration, persistence, or
17   pace that he had found, plaintiff still was capable of remembering, understanding, and
18   carrying out routine and non-complex tasks in a non-public setting. The Commissioner
19   does not contend otherwise, but rather merely maintains that the Ninth Circuit in Stubbs-
20   Danielson "never limited its holding to situations where only a doctor does the translation."
21   (See ECF No. 20-1 at 26.) The Court disagrees. The Ninth Circuit expressly stated in
22   Stubbs-Danielson that "an ALJ' s assessment of a claimant adequately captures restrictions
23   related to concentration, persistence, or pace where the assessment is consistent with
24   restrictions identified in the medical testimony." See Stubbs-Danielson, 539 F.3d at
25   1174 (emphasis added); see also Turner v. Berryhill, 705 F. App'x 495, 498 (9th Cir. 2017)
26   (citing Stubbs-Danielson for same proposition); Rogers v. Comm 'r of Soc. Sec. Admin.,
27   490 F. App'x 15, 17-18 (9th Cir. 2012) (citing Stubbs-Danielson for the proposition that
28   "the RFC assessment adequately captures restrictions in broad functional areas if it is

                                                  29
                                                                               l 7-cv-02179-BEN (RNB)
 1 consistent with the concrete limitations in the medical opinions"). Absent medical opinion
 2   evidence, the ALJ was not qualified to make the determination he made. See Day v.
 3   Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975) (recognizing that an ALJ is "not qualified
 4   as a medical expert").
 5          Because the Court finds Stubbs-Danielson distinguishable, 8 the Court concurs with
 6 plaintiff that the ALJ erred when he failed to incorporate the moderate mental limitations
 7   he found into his RFC determination. See Valentine, 574 F.3d at 690 (The ALJ's RFC
 8   determination and hypothetical question "must set out all the limitations and restrictions of
 9 the particular claimant." (quoting Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988));
10   see also Lubin v. Comm 'r of Soc. Sec. Admin., 507 F. App'x 709, 712 (9th Cir. 2013)
11   ("Although the ALJ found that Lubin suffered moderate difficulties in maintaining
12   concentration, persistence, or pace, the ALJ erred by not including this limitation in the
13   residual functional capacity determination or in the hypothetical question to the vocational
14   expert."); Brink v. Comm 'r Soc.! Sec. Admin., 343 F. App'x 211, 212 (9th Cir. 2009)
15   (hypothetical question limiting claimant to "simple, repetitive work" did not adequately
16   capture moderate limitations in concentration, persistence, or pace).
17
18                        CONCLUSION AND RECOMMENDATION
19         The law is well established that the decision whether to remand for further
20   proceedings or simply to award benefits is within the discretion of the Court. See, e.g.,
21
22
23   8
            In support of her position, the Commissioner also has cited Hoopai v. Astrue, 499
     F.3d 1071 (9th Cir. 2007). (See ECFNo. 20-1 at26.) However, the issue there was whether
24
     satisfaction of the step-two threshold requirement that a claimant prove her limitations are
25   severe was dispositive of the step-five determination of whether the non-exertional
     limitations were sufficiently severe such as to invalidate the ALJ's exclusive use of the
26
     grids without the assistance ofa vocational expert. See Hoopai, 499 F.3d. at 1076. The
27   issue was not whether the ALJ had erred by not incorporating the moderate limitations he
     found into his RFC determination. The Court therefore finds that Hoopai is inapposite.
28

                                                  30
                                                                              17-cv-02179-BEN (RNB)
 1 Salvador v. Sullivan, 917 F.2d 13, 15 (9th Cir. 1990); McAllister, 888 F.2d at 603; Lewin
 2   v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981). Remand for further proceedings is
 3   warranted where additional administrative proceedings could remedy defects in the
 4   decision. See, e.g., Kail v. Heckler, 722 F.2d 1496, 1497 (9th Cir. 1984); Lewin, 654 F.2d
 5   at 635. Remand for the payment of benefits is appropriate where no useful purpose would
 6   be served by further administrative proceedings, Kornock v. Harris, 648 F .2d 525, 527 (9th
 7   Cir. 1980); where the record has been fully developed, Hoffman v. Heckler, 785 F.2d 1423,
 8   1425 (9th Cir. 1986); or where remand would unnecessarily delay the receipt of benefits to
 9   which the disabled plaintiff is entitled, Bilby v. Schweiker, 762 F.2d 716, 719 (9th Cir.
10   1985).
11            In Garrison v. Colvin, 759 F.3d 995, 1019-21 (9th Cir. 2014), a Ninth Circuit panel
12   held that where an ALJ failed to properly consider various types of evidence, it was
13   appropriate to credit the evidence as true and remand the case for calculation and award of
14   benefits. See also Revels v. Berryhill, 874 F.3d 648, 668-69 (9th Cir. 2017); Trevizo v.
15   Berryhill, 871 F.3d 664, 682-83 (9th Cir. 2017). Here, plaintiff contends that the Court
16   should apply the "credit as true" rule and remand for the payment of benefits based on the
17   ALJ's failure to provide legally sufficient reasons for rejecting the medical opinions of
18   plaintiffs treating physicians, plaintiffs testimony about her symptoms, and the lay
19   opinions of plaintiffs family members. (See ECF No. 9-1at23-24; ECF No. 25 at 11.)
20         The Court notes, however, that after Garrison was decided, another Ninth Circuit
21   panel did not apply or even acknowledge the "credit as true" rule where substantial
22   evidence did not support an ALJ' s rejection of treating medical opinions and his adverse
23   credibility determination; instead, the panel simply remanded the case for further
24   administrative proceedings. See Ghanim, 763 F.3d at 1167. And, in Marsh v. Colvin, 792
25   F.2d 1170, 1173 (9th Cir. 2015), the panel did not apply or even acknowledge the "credit
26   as true" rule where the ALJ had failed to even mention a treating source's opinion that the
27   claimant was "pretty much nonfunctional"; instead, the panel simply remanded the case to
28   afford the ALJ the opportunity to comment on the doctor's opinions.

                                                   31
                                                                              17-cv-02179-BEN (RNB)
 1          In any event, as explained in Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir.
 2   2015), a remand for an immediate award of benefits is appropriate only in "rare
 3   circumstances" and before ordering this "extreme remedy," the Court must first satisfy
 4   itself that three requirements have been met. First, the Court must conclude that "'the ALJ
 5 has failed to provide legally sufficient reasons for rejecting evidence, whether claimant
 6 testimony or medical opinion."' Id. (quoting Garrison, 759 F.3d at 1020). Second, the
 7   Court must conclude that "'the record has been fully developed and further administrative
 8 proceedings would serve no useful purpose.'" Id. (quoting Garrison, 759 F.3d at 1020).
 9 Third, the Court must conclude that '"if the improperly discredited evidence were credited
10   as true, the ALJ would be required to find the claimant disabled on remand. Id. (quoting
11   Garrison, 759 F.3d at 1021).
12         Here, the Court is not convinced that the record has been fully developed and that
13   further administrative proceedings would serve no useful purpose.             For example, as
14   discussed above, at the conclusion of the administrative hearing, the ALJ advised plaintiff
15   and her counsel that, based on the ME's testimony that there was not enough information
16   in the file for him to give an opinion on a period of time sufficient to establish that plaintiff
17 met or even came close to meeting or equaling a Listing, he was going to request another
18   psychological exam. However, plaintiff subsequently refused to keep the appointment
19   scheduled for her. Further, it is conceivable to the Court that, ifthe ALJ incorporated the
20   moderate mental limitations he found into his RFC determination and his hypothetical to
21   the VE, the VE would testify that there are jobs that plaintiff remains capable of
22   performing. See, e.g., Turner, 705 F. App'x at 498-99 ("The RFC determination limiting
23   Turner to 'simple, repetitive tasks,' which adequately encompasses Turner's moderate
24   difficulties in concentration, persistence, or pace, is compatible with jobs requiring Level
25   2 reasoning."); Rogers, 490 F. App'x at 17-18 (holding that an RFC limited to simple,
26   routine tasks, which did not expressly note the claimant's moderate limitations in
27   interacting with others, nonetheless adequately accounted for difficulties with social
28   functioning).

                                                    32
                                                                                 l 7-cv-02179-BEN (RNB)
 1         The Court therefore RECOMMENDS that plaintiff's motion for summary
 2   judgment be GRANTED, that the Commissioner's cross-motion for remand be DENIED,
 3   and that Judgment be entered reversing the decision of the Commissioner and remanding
 4   this matter for further administrative proceedings pursuant to sentence four of 42 U.S.C. §
 5   405(g).
 6         Any party having objections to the Court's proposed findings and recommendations
 7   shall serve and file specific written objections within 14 days after being served with a
 8   copy of this Report and Recommendation. See Fed. R. Civ. P. 72(b)(2). The objections
 9   should be captioned "Objections to Report and Recommendation." A party may respond
10   to the other party's objections within 14 days after being served with a copy of the
11   objections. See id.
12         IT IS SO ORDERED.
13
14   Dated: November 27, 2018
15
16                                                Un· ed States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                 33
                                                                             l 7-cv-02179-BEN (RNB)
